Citation Nr: 1211637	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 







INTRODUCTION

The Veteran had active service from February 2001 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, denying the claim on appeal.  

The claim was previously denied by the Board in March 2008.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in March 2008, the Court vacated the Board's March 2008 decision and remanded it back to the Board for further development.  

The Veteran requested a hearing before a Board Member at his local RO in April 2006.  However, in July 2006, the Veteran submitted a signed statement indicating that he no longer desired a hearing.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a right knee disorder.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was afforded a VA examination of the knees in February 2004.  The Veteran reported that he had suffered from discomfort in both knees since jumping as a paratrooper.  A magnetic resonance image (MRI) of the knee was performed in April 2004.  According to the primary interpreting physician, the MRI was abnormal, revealing a medial femoral condyle contusion.  However, the VA examiner concluded upon review of the April 2004 MRI report that the Veteran's right knee was in fact normal.  There is no further medical evidence pertaining to the right knee.  

In light of the contradictory opinions of record, the Board is of the opinion that the Veteran should be scheduled for an additional VA examination to clarify whether he indeed suffers from a chronic right knee disability.  If the Veteran is found to suffer from a disability of the right knee, the examiner should opine as to whether it is at least as likely as not that this disability manifested as a result of military service.  When formulating an opinion, the examiner must take into consideration the Veteran's history of being a paratrooper.  

The Veteran should also be asked to identify any treatment providers he has seen regarding his right knee.  If the Veteran does identify treatment for the right knee, the RO should take all necessary and reasonable steps to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify any treatment providers that he has seen regarding the right knee.  If the Veteran identifies any treatment for the right knee, the RO should take all steps necessary to obtain these records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should also be scheduled for a VA examination before an appropriate specialist to determine whether he does in fact suffer from a chronic right knee disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report should reflect review of these items.  

If the Veteran is found to suffer from a chronic disability of the right knee, the examiner is asked to opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  

When formulating an opinion, the examiner must consider the Veteran's lay statements regarding his symptomatology, the April 2004 MRI suggesting an abnormal right knee, and the Veteran's history as a paratrooper.  A complete rationale must be provided for all opinions offered.  

3.  The RO/AMC should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

4.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


